DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 4, 10, and 18 objected to because of the following informalities:  

As per Claim 1:
Line 8, the phrase “input-output data set” should be --input-output data pair set-- to match the terminology used previously in the claim.

As per Claim 4:
Line 2, the period at the end of the sentence is missing.

As per Claim 10:
Line 11, the phrase “input-output data set” should be --input-output data pair set-- to match the terminology used previously in the claim.

As per Claim 18:
Line 10, the phrase “input-output data set” should be --input-output data pair set-- to match the terminology used previously in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConaghy, US Publication No. 2007/0208548.

Regarding Claim 1, McConaghy teaches a computer-implemented method comprising: 
receiving a set of primitive operators (McConaghy paragraphs [0037]-[0038], wherein a database of predefined operators is received, the predefined operators being primitive operators); 
receiving a set of data-driven operators, at least one of the set of data-driven operators including a machine learning model (McConaghy paragraphs [0086]-[0093], [0106], and [0112] wherein smooth mutation operators or basis function operators are embedded into the symbolic modeling, the smooth mutation operators and basis function operators utilizing learning based on simulation results and therefore include a machine learning model); 
receiving an input-output data pair set (McConaghy paragraphs [0057]-[0060], wherein simulation data is generated, the simulation data including inputs and corresponding outputs and is an input-output data pair set); and 
based on a grammar specifying rules for linking the set of primitive operators and the set of data-driven operators, searching among the set of primitive operators and the set of data- driven operators to find a symbolic model that fits the input-output data set (McConaghy paragraphs [0043]-[0044] and [0059]-[0060], wherein based on a grammar, a search is performed that fits a symbolic expression utilizing the operators to the simulation data).

Regarding Claim 2, McConaghy further teaches defining the grammar specifying the rules for linking the set of primitive operators and the set of data-driven operators (McConaghy paragraphs [0043]-[0044], wherein a grammar is defined for the symbolic expression utilizing the operators).

Regarding Claim 3, McConaghy further teaches wherein the set of primitive operators include mathematical operators, logical operators and functions (McConaghy paragraph [0038], wherein the operators include mathematical operators, logic operators, and functions).

Regarding Claim 4, McConaghy further teaches including training a data-driven operator of the data- driven operators (McConaghy paragraph [0093], wherein training is utilized in the smooth operators and basis functions)

Regarding Claim 5, McConaghy further teaches wherein the searching is performed by a constrained optimization search with at least one predefined objective (McConaghy paragraphs [0041] and [0053], wherein the searching is performed based on a multi-objective optimization approach).

Regarding Claim 6, McConaghy further teaches wherein the predefined objective includes a predefined accuracy objective (McConaghy paragraphs [0041], [0067]-[0068] and [0096], wherein the optimization includes optimizing error to meet a predetermined desired output, error being an accuracy objective).

Regarding Claim 7, McConaghy further teaches wherein the predefined objective includes a predefined expression simplicity objective (McConaghy paragraphs [0041], [0067]-[0068] and [0096], wherein the optimization includes optimizing complexity to meet a predetermined desired output, complexity being an expression simplicity objective).

Regarding Claim 8, McConaghy further teaches wherein the predefined objective includes a fidelity measure (McConaghy paragraphs [0041], [0067-[0068] and [0096], wherein optimizing error values are also a fidelity objective).

Regarding Claim 9, McConaghy further teaches wherein the predefined objective includes an application specific constraint (McConaghy paragraph [0092], wherein constraints are applied based on application for sizing or interpretability).

Regarding Claim 10, McConaghy teaches a system comprising: 
a hardware processor (McConaghy paragraph [0121], see processor); and 
a memory device coupled with the hardware processor (McConaghy paragraph [0121], see computer-readable medium); 
the hardware processor configured to at least: 
receive a set of primitive operators (McConaghy paragraphs [0037]-[0038], wherein a database of predefined operators is received, the predefined operators being primitive operators); 
receive a set of data-driven operators, at least one of the set of data-driven operators including a machine learning model (McConaghy paragraphs [0086]-[0093], [0106], and [0112] wherein smooth mutation operators or basis function operators are embedded into the symbolic modeling, the smooth mutation operators and basis function operators utilizing learning based on simulation results and therefore include a machine learning model); 
receive an input-output data pair set (McConaghy paragraphs [0057]-[0060], wherein simulation data is generated, the simulation data including inputs and corresponding outputs and is an input-output data pair set); 
based on a grammar specifying rules for linking the set of primitive operators and the set of data-driven operators, search among the set of primitive operators and the set of data- driven operators to find a symbolic model that fits the input-output data set (McConaghy paragraphs [0043]-[0044] and [0059]-[0060], wherein based on a grammar, a search is performed that fits a symbolic expression utilizing the operators to the simulation data).

Regarding Claim 11, McConaghy further teaches wherein the set of primitive operators include mathematical operators, logical operators, and functions (McConaghy paragraph [0038], wherein the operators include mathematical operators, logic operators, and functions).

Regarding Claim 12, McConaghy further teaches wherein the hardware processor is configured to train a data- driven operator of the data-driven operators (McConaghy paragraph [0093], wherein training is utilized in the smooth operators and basis functions).

Regarding Claim 13, McConaghy further teaches wherein the hardware processor is configured to perform searching by a constrained optimization search with at least one predefined objective (McConaghy paragraphs [0041] and [0053], wherein the searching is performed based on a multi-objective optimization approach).

Regarding Claim 14, McConaghy further teaches wherein the predefined objective includes a predefined accuracy objective (McConaghy paragraphs [0041], [0067]-[0068] and [0096], wherein the optimization includes optimizing error to meet a predetermined desired output, error being an accuracy objective).

Regarding Claim 15, McConaghy further teaches wherein the predefined objective includes a predefined expression simplicity objective (McConaghy paragraphs [0041], [0067]-[0068] and [0096], wherein the optimization includes optimizing complexity to meet a predetermined desired output, complexity being an expression simplicity objective).

Regarding Claim 16, McConaghy further teaches wherein the predefined objective includes a fidelity measure (McConaghy paragraphs [0041], [0067-[0068] and [0096], wherein optimizing error values are also a fidelity objective).

Regarding Claim 17, McConaghy further teaches wherein the predefined objective includes an application specific constraint (McConaghy paragraph [0092], wherein constraints are applied based on application for sizing or interpretability).

Regarding Claim 18, McConaghy teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith (McConaghy paragraph [0121], see computer-readable medium), the program instructions executable by a device to cause the device to: 
receive a set of primitive operators (McConaghy paragraphs [0037]-[0038], wherein a database of predefined operators is received, the predefined operators being primitive operators); 
receive a set of data-driven operators, at least one of the set of data-driven operators including a machine learning model (McConaghy paragraphs [0086]-[0093], [0106], and [0112] wherein smooth mutation operators or basis function operators are embedded into the symbolic modeling, the smooth mutation operators and basis function operators utilizing learning based on simulation results and therefore include a machine learning model); 
receive an input-output data pair set (McConaghy paragraphs [0057]-[0060], wherein simulation data is generated, the simulation data including inputs and corresponding outputs and is an input-output data pair set); and
based on a grammar specifying rules for linking the set of primitive operators and the set of data-driven operators, search among the set of primitive operators and the set of data- driven operators to find a symbolic model that fits the input-output data set (McConaghy paragraphs [0043]-[0044] and [0059]-[0060], wherein based on a grammar, a search is performed that fits a symbolic expression utilizing the operators to the simulation data).

Regarding Claim 19, McConaghy further teaches wherein the set of primitive operators includes mathematical operators, logical operators and functions (McConaghy paragraph [0038], wherein the operators include mathematical operators, logic operators, and functions).

Regarding Claim 20, McConaghy further teaches wherein the device is caused to train a data-driven operator of the data-driven operators (McConaghy paragraph [0093], wherein training is utilized in the smooth operators and basis functions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851